Citation Nr: 1757854	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to herbicide agents and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.  

In May 2017, the Veteran testified at a hearing before undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that in a September 2014 rating decision, the RO granted the Veteran's appeal regarding the issue of entitlement to service connection for PTSD.  Thus, we no longer have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 

Additionally, in a June 2015 correspondence, the Veteran withdrew his appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected bilateral glaucoma by cupping, chronic ocular allergy, and dry eye.  VA acknowledged this request.  Therefore, the Board does not have jurisdiction of this claim, as it has been withdrawn.  See 38 C.F.R. § 20.204.  

In light of the evidence of record, the Board has re-characterized the Veteran's claims of entitlement to service connection sleep apnea, to include as due to exposure to herbicide agents and entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, to also include as secondary to service-connected PTSD, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND 

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9

Hypertension

In regards to the Veteran's claim for entitlement to service connection for hypertension, the Board finds that a remand for a new VA examination and opinion is warranted for the reasons discussed below.

In an April 2014 VA Hypertension Disability Benefits Questionnaire, the VA examiner confirmed that the Veteran has a current diagnosis of hypertension, with initial treatment beginning in June 2011.  However, the VA examiner failed to provide an opinion as to whether the Veteran's hypertension was related to service, to include as due to exposure to herbicide agents.  

Additionally, the VA examiner noted that the Veteran's hypertension has an impact on the Veteran's ability to work, in that the hypertension worsens the Veteran's anxiety.  The Board notes that this finding presents evidence of a possible relationship between the Veteran's anxiety and his hypertension.  Notably, the Veteran's anxiety is a symptom of his service-connected PTSD.  However, the VA examiner did not provide an opinion regarding the relationship between the Veteran's anxiety and his hypertension.  The VA examiner's finding raises the issue of whether the Veteran's hypertension is proximately caused by or aggravated by his service-connected PTSD.  Thus, a medical opinion addressing this issue is necessary.

Given such, because the June 2014 VA examiner did not provide a medical opinion addressing the above issues, the VA examination report is inadequate for adjudication purposes.  It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Sleep Apnea

In regards to the Veteran's claim for entitlement to service connection for sleep apnea, the Board finds that a remand for a VA examination and opinion is warranted for the reasons discussed below.

The Board notes that although the Veteran has a diagnosis of obstructive sleep apnea, he has not been previously afforded a VA examination in relation to this claim because the record does not contain evidence establishing that an event, injury or disease occurred in service, or establishing (other than the Veteran's lay statements) that there is an indication that the Veteran's obstructive sleep apnea may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  Given that all the elements of McLendon were not satisfied, the Veteran was not afforded a VA examination. 

However, during the Veteran's May 2017 videoconference Board hearing, the Veteran testified that the everyday stress he undergoes due to his service-connected PTSD caused or aggravated his obstructive sleep apnea.  Specifically, the Veteran testified that the nightmares and chronic sleep disturbances he suffers due to his PTSD have impacted his ability to sleep.  See May 2017 Hearing Testimony, 4-5.  Thus, the Veteran presented record testimony advancing a theory of entitlement based on secondary service connection.  Consequently, VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, the Veteran is now entitled to a VA examination and opinion addressing the theory of secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to address the Veteran's hypertension.  All pertinent evidence should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 

a.  Whether is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension related to the Veteran's military service, to include as due to exposure to herbicide agents.

b.  Whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is proximately caused by or the result of the Veteran's service-connected PTSD.

c.  Whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., worsened) by his service-connected PTSD. 
	
If the examiner is of the opinion that the Veteran's hypertension has been aggravated by his service-connected PTSD, the examiner should identify the baseline level of the hypertension and the degree of disability due to aggravation.

The examiner is asked to consider and address the Veteran's statements regarding the occurrence of hypertension.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  In regards to the Veteran's claim for obstructive sleep apnea, schedule a VA examination to address the Veteran's obstructive sleep apnea.  All pertinent evidence should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following:

a.  Whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is proximately caused by or the result of the Veteran's service-connected PTSD.

b.  Whether is at least as likely as not (probability of 50 percent or greater) the Veteran's obstructive sleep apnea aggravated (i.e., worsened) by his service-connected PTSD. 
	
If the examiner is of the opinion that the Veteran's obstructive sleep apnea has been aggravated by his service-connected PTSD, the examiner should identify the baseline level of the obstructive sleep apnea and the degree of disability due to aggravation.  

The examiner is asked to consider and address the Veteran's statements regarding the occurrence of his sleep apnea.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a Supplement Statement of the Case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

